DETAILED ACTION
This action is in response to applicant’s amendment filed on 17 June 2022 .  Claims 27-46 are now pending in the present application, claims 36-46 are non-elected (or withdrawn), and claims 1-26 are canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 27-35 in the reply filed on 28 February 2022 is acknowledged.
Claims 36-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 February 2022.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the apparatus" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
This list of examples is not intended to be exhaustive.  










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holakouei et al. (hereinafter Holakouei) (WO 2017182927 A1).
Regarding claim 27, Holakouei discloses a wireless/transmit receive unit (WTRU) comprising:
a receiver configured to receive a flow control information from an intermediary node, the intermediary node connected between the apparatus and a receiver node in the network, such that data sent from the apparatus to the receiver node travels through the intermediary node { (see pp. 10-11, [0050-0051]; Fig. 2), where the system provides communication through the secondary node, and the system provides signaling to the UE (see pp. 13-14, [0060]; pg. 12, [0056]; pp. 12-13, [0054]) }; and
a transmitter configured to determine, based on the flow control information { (see pg. 11, [0051]; Fig. 2), where the system provides indication, and the system provides signaling to the UE (see pp. 13-14, [0060]; pg. 12, [0056]; pp. 12-13, [0054]) },
an indication for a transmitter node to stop transmitting data, start transmitting data, increase its data transmission rate, decrease its data transmission rate, and/or transmit data at a new rate { (see pg. 12, [0055]; Fig. 5), where the provides transmissions on multiple frequencies, and the system provides signaling to the UE (see pp. 13-14, [0060]; pg. 12, [0056]; pp. 12-13, [0054]) }.
Regarding claim 28, Holakouei discloses the apparatus of claim 27, the WTRU the flow control information is received in response to an available capacity in the buffer of the intermediary node or receiver node being above a threshold { (see pp. 10-11, [0050-0051]; Fig. 2), where the provides transmissions on multiple frequencies, and the system provides signaling to the UE (see pp. 13-14, [0060]; pg. 12, [0056]; pp. 12-13, [0054]) }.
Regarding claim 29, Holakouei discloses the WTRU of claim 27, the wherein the flow control information is received in response to an amount of data in a buffer of the intermediary node or receiver node being above an upper edge threshold { (see pg. 12, [0055]; Fig. 5) }.
Regarding claim 30, Holakouei discloses the WTRU of claim 27, wherein the flow control information indicates an available capacity in a buffer of the intermediary node or receiver node, an amount of data in the buffer of the intermediary node or receiver node, an indication that the amount of data in the buffer of the intermediary node or receiver node is below a lower edge threshold, an indication that the amount of data in the buffer of the intermediary node or receiver node is above an upper edge threshold, an identity of a bearer, and identity of a quality of service flow, an identity of the intermediary node for which flow control should be applied, an identity of a route for which flow control should be applied, or an indication of a packet missing from the intermediary node or receiver node { (see pg. 12, [0055-0056]; pp. 6-7, [0031 ‘Table 1’]; Fig. 5) }.
Regarding claim 31, Holakouei discloses the WTRU of claim 27, wherein the flow control information is received periodically { (see pp. 10-11, [0050-0051]; pg. 9, [0043]; Figs. 2 & 4) }.
Regarding claim 32, Holakouei discloses the WTRU of claim 27, wherein the flow control information is received in response to an available capacity in a buffer of the intermediary node or receiver node being below a threshold { (see pp. 10-11, [0050-0051]; pg. 9, [0043]; Figs. 2 & 4) }.
Regarding claim 33, Holakouei discloses the WTRU of claim 27, wherein the flow control information is received in response to an amount of data in a buffer of the intermediary node or receiver node being below a lower edge threshold { (see pp. 11-12, [0053-0054]; pp. 10-11, [0050-0051]; pg. 9, [0043]; Figs. 2 & 4) }.
Regarding claim 34, Holakouei discloses the WTRU of claim 27, wherein the flow control information is received in response to a change of route or a selection of new route between the intermediary node and the receiver node { (see pp. 11-12, [0053-0054]; pp. 10-11, [0050-0051]; pg. 9, [0043]; Figs. 2 & 4) }.
Regarding claim 35, Holakouei discloses the WTRU of claim 27, wherein the flow control is included a packet data convergence protocol (PDCP) protocol data unit (PDU) { (see pp. 11-12, [0053-0054]; pp. 10-11, [0050-0051]; pg. 9, [0043]; Figs. 2 & 4) }.





Response to Arguments
 	Applicant's arguments with respect to claims 27-35 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
23 September 2022